TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-17-00102-CV



                                   Martha Contreras, Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
       NO. D-1-GN-15-002365, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING




                              MEMORANDUM OPINION

PER CURIAM

                The parties have filed a joint motion to abate this appeal until the deadline for filing

a petition for review has run without a petition having been filed or, if a petition is filed, until

the petition is disposed of in Mosley v. Texas Health & Human Services Commission,

No. 03-16-00358-CV, 2017 Tex. App. LEXIS 2679 (Tex. App.—Austin Mar. 30, 2017, no pet. h.).

The parties represent that jurisdictional facts at issue in this appeal are similar to the jurisdictional

facts that were addressed in Mosley and that abating the case until a petition for review, if any, is

disposed of in Mosley will reduce costs to the parties. We grant the motion and abate the appeal.

                Appellant also has filed an unopposed motion for extension of time to file appellant’s

initial brief in the event that we denied the joint motion to abate. We dismiss the motion for

extension as moot.
Before Justices Puryear, Pemberton, and Goodwin

Abated

Filed: May 2, 2017




                                            2